DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shirlene J. Beckford on 05/07/2021.
The application has been amended as follows: 
Claims 17-19, and 21 are cancelled.
Allowable Subject Matter
Claims 1, 2, 5-11, 13, 14, 16, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest irradiating the metal oxide-based layer after step a) with a UV light emitting diode (LED) light source to induce a change in crystallinity of the metal oxide, wherein the UV LED light source emits radiation consisting essentially of wavelengths within 20 nm of the wavelength of max) of the metal oxide present in the metal oxide-based layer, wherein the kmax is from 150 nm to 400 nm, wherein the method results in photonic treatment of the metal oxide-based layer without treating the substrate as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest irradiating the second charge transport layer with a UV LED light source, wherein the UV LED light source emits radiation consisting essentially of wavelengths within 20 nm of the wavelength of maximum absorbance (Xmax) of the second metal oxide present in the second charge transport layer, wherein the Xmax is from 150 nm to 400 nm as required by independent claim 10.
Claims 2, 5-9, 11, 13, 14, 15, 22-26 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/17/2021, with respect to claims 1, 2, 5-11, 13, 14, 16, and 22-26 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.